Citation Nr: 1312109	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for open angle glaucoma, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to December 1967, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2007 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in the San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus.

2.  Resolving all reasonable doubt in the Veteran's favor, glaucoma was caused by his service-connected diabetes mellitus.

3.  Resolving all reasonable doubt in the Veteran's favor, erectile dysfunction was caused by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's open angle glaucoma disorder is proximately caused or aggravated by his service-connected diabetes mellitus disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  The Veteran's erectile dysfunction disorder is proximately caused or aggravated by his service-connected diabetes mellitus disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is granting both claims for service connection, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for glaucoma and erectile dysfunction, which he asserts may be secondary to his diabetes mellitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516- 17 (1995).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case there is no allegation or evidence of either glaucoma or erectile dysfunction during service, so service connection on a direct basis is not warranted.  There is also no evidence of record that relates the Veteran's glaucoma or erectile dysfunction, both of which were diagnosed post service, back to service, so service connection under 38 C.F.R. § 3.303(d) is not warranted.  The medical evidence does, however, confirm that the Veteran currently suffers from both diseases, as well as from diabetes, and in a February 2006 rating decision he was granted service connection for diabetes mellitus type II.  The issue thus is whether his visual disorder diagnosed as glaucoma, and/or his erectile dysfunction, is related to his service-connected diabetes mellitus type II disability.  

As regards the claim of service connection for glaucoma, in February 2009, the Veteran was afforded a VA eye examination.  After review of the claims file and physical examination of the Veteran, the diagnosis was open angle glaucoma, which the examiner opined was not caused by or a result of diabetes mellitus type II.  No reasons or rationale for this opinion was provided, so it is accorded no probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

In August 2010 the Veteran was accorded a VA diabetes examination.  Although the Veteran's glaucoma was mentioned, an opinion as to whether the Veteran's glaucoma was related to his diabetes was not proffered.

In October 2012 the Board referred the matter for a VHA expert opinion, which was provided in January 2013.  According to the examiner, an ophthalmologist, there is no reliable evidence in the literature and, in his opinion, no logical reasoning that would support a possible relationship between the Veteran's eye disability and his service-connected disabilities.  He did, however, state that there is no known cause for the Veteran's type of glaucoma.  The Board finds this evidence to be highly probative evidence against the Veteran's claim.  

Conversely, in a letter dated in March 2013, a private physician stated that given the Veteran's history of uncontrolled diabetes, it is at least as likely as not that his glaucoma is related to his diabetes mellitus.  She explained that glaucoma is among a group of eye diseases traditionally characterized by elevated intraocular pressure, but that glaucoma is more accurately defined as an optic neuropathy than as a disease of high pressure.  She added that diabetes mellitus is a risk factor that causes glaucoma, and that studies show that is an increased risk of the development of open angle glaucoma in patients with diabetes mellitus.  The Board finds this evidence, which was provided by a physician familiar with the Veteran's medical history and with the current science on the relationship between diabetes mellitus and glaucoma, and which included a detailed rationale in support of the opinion, to be highly probative evidence in favor of the claim.

In short, the Board finds the evidence in favor of a nexus between diabetes mellitus and open angle glaucoma to be just as compelling as that against such a relationship.  The evidence is thus in equipoise.  Therefore, and affording the benefit of the doubt to the Veteran, service connection for open angle glaucoma secondary to the Veteran's service-connected diabetes mellitus is warranted.  38 C.F.R. §§ 3.102, 3.310.

As regards the claim of service connection for erectile dysfunction, in the report of a September 2008 VA genitourinary examination the examiner noted that the Veteran had diabetes mellitus and stated that the Veteran's erectile dysfunction was most likely related to his endocrine disease/diabetes mellitus; and in a letter dated in March 2009 a private physician also stated that the Veteran had erectile dysfunction, and averred that the disorder was related and secondary to his diabetes mellitus type II.  Additionally, in a VA Compensation and Pension note dated in September 2012 the examiner, an endocrinologist, stated that after thoroughly reviewing the Veteran's record, it was her opinion that the Veteran's erectile dysfunction could very well be aggravated and/or caused by his diabetes mellitus.  There is no evidence of record, whatsoever, that contradicts any of these opinions.  The evidence of record is therefore in favor of a grant of service connection for erectile dysfunction, secondary to diabetes mellitus.  38 C.F.R. § 3.310.


ORDER

Service connection for glaucoma is granted.  

Service connection for erectile dysfunction is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


